In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                          No. 07-20-00156-CR


                                 RICKY MORRISON, APPELLANT

                                                   V.

                                THE STATE OF TEXAS, APPELLEE

                              On Appeal from the 137th District Court
                                       Lubbock County, Texas
                 Trial Court No. 2007-417,356, Honorable Cecil G. Puryear, Presiding

                                           August 6, 2020

                                  MEMORANDUM OPINION
                           Before QUINN, C.J., and PIRTLE and DOSS, JJ.


        Appellant, Ricky Morrison, appearing pro se, appeals his conviction for aggravated

sexual assault1 and sentence to fifty years’ confinement. We dismiss the purported

appeal for want of jurisdiction.2




        1   TEX. PENAL CODE ANN. § 22.021(a)(1) (West 2019).
        2Appellant previously appealed his conviction which we affirmed in Morrison v. State, No. 07-07-
00401-CR, 2010 Tex. App. LEXIS 1165, at *18 (Tex. App.—Amarillo Feb. 18, 2010, pet. ref’d) (mem. op.,
not designated for publication).
       The trial court sentenced Appellant on September 7, 2007. Because Appellant did

not timely file a motion for new trial, his notice of appeal was due within thirty days after

sentence was imposed, i.e., by October 8, 2007. See TEX. R. APP. P. 4.1(a), 26.2(a).

Appellant filed a notice of appeal on June 24, 2020.


       The timely filing of a written notice of appeal is a jurisdictional prerequisite to

hearing an appeal. Castillo v. State, 369 S.W.3d 196, 198 (Tex. Crim. App. 2012). If a

notice of appeal is not timely filed, a court of appeals has no option but to dismiss the

appeal for want of jurisdiction. Id. Further, this court has no authority to invoke Rule 2 of

the Rules of Appellate Procedure to enlarge the time in which to file a notice of appeal.

Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).


       Because Appellant’s notice of appeal was untimely filed, we have no jurisdiction

over the appeal. Accordingly, we dismiss the appeal for want of jurisdiction.


                                                         Per Curiam


Do not publish.




                                             2